SEC FILE NUMBER 001-00106 CUSIP NUMBER 50186A108 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):[ ] Form 10-K[ ]Form 20-F[ ]Form 11-K[X]Form 10-Q[ ]Form 10D [ ] Form N-SAR[ ]Form N-CSR For Period Ended:September 30, 2009 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION The LGL Group, Inc. Full Name of Registrant Former Name if Applicable 2525 Shader Road Address of Principal Executive Office (Street and Number) Orlando, FL 32804 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed) The Registrant was unable to file its Form 10-Q for the fiscal quarter ended September 30, 2009 (the “Report”) without unreasonable effort or expense due to the Registrant’s continued negotiations with its lenders regarding the Registrant’s compliance with certain financial covenants under its credit facilities.The Registrant anticipates that it will obtain a waiver with respect to such financial covenants under, or make a cash infusion as permitted by, its credit facilities sometime this week, which will affect the Registrant’s disclosure with regard to its liquidity and capital resources to be made in the Report.The Registrant undertakes to file the Report no later than the fifth calendar day following the prescribed due date of the Report. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Harold Castle 298-2000 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s).[X]
